DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/2017, 11/13/2017, 8/22/2018 and 08/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9, 10, 13, 15, 16, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US 2010/0250201 A1 Sivovolenko, in further view of US 2016/0103938 A1 Ariel.

Regarding claim 1, Cohen teaches a computer implemented system for identifying from a plurality of rough diamonds a rough diamond from which at least one polished diamond can be produced using manufacturing process parameters (Cohen Para. [0012] platform for diamonds; Para. [0022] the diamonds may be polished or rough; Para. [0028] the diamonds are evaluated based on classified grouping, ie, cut carat, clarity, color), the computer implemented system comprising a central system comprising one or more computers that are configured with software applications and related data (Cohen Para. [0035] the system is presented on a server via a computer) to: receive and store, at the computer implemented system, rough diamond inventory information with a corresponding diamond Seller (Cohen Para. [0012] sellers create inventory with diamond information; Para. [0038] diamond parameters included in the inventory), receive and store, at the computer implemented system in an escrow system, manufacturing process parameters from a plurality of Purchasers, the manufacturing process parameters being unique to each purchaser, the polished diamond parameters comprising specifications for creating the polished diamond including one or more of facet arrangements, variable angles, depths, shapes, length to width ratios, costinq and purchasing information wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0027] the buying and selling may take place in escrow), restrict, by the computer implemented system, the manufacturing process parameters to be only viewable by a corresponding Purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase); manufacturing process parameters from a plurality of Purchasers (Cohen Para. [0038] user, which can be identified as a purchaser in Para. [0036], may select a diamond to purchase based on specific parameters; Cohen teaches that the buyer may filter based on physical properties of diamonds in inventory); receive and store, at the computer implemented system, polished diamond orders from Purchasers that specify an individual polished diamond having polished diamond parameters sought to be manufactured from a rough (Cohen Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser mat select diamonds that match their parameters and order); restrict, by the computer implemented system, Seller and Purchaser access to the polished diamond orders, a volume of the polished diamond orders, pricing of the polished diamond orders and volume of transactions for the polished diamond orders (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase), process automatically, at the computer implemented system, the stored inventory information, the stored manufacturing process parameters and received polished diamond orders (Cohen Para. [0037] the purchaser uses parameters set forth by themselves to get matches for available diamonds, and place order for those diamonds), place, by the computer implemented system using a sorting system, the rough diamond in a container having an identification number (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), output, by the computer implemented system, rough diamond identifiers based on the identification number and corresponding to the most suitable rough diamonds to enable one or more individual rough diamond transactions (Cohen Para. [0040] purchaser parameters are used to identify and output the desired diamonds to purchase; Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered); aggregate, by the computer implemented system, the rough diamonds sold to the same purchaser (Cohen Para. [0038] diamonds may be sold singularly, or as a parcel containing a plurality of diamonds; Para. [0104]), and check, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). Cohen fails to explicitly disclose scan, by the computer implemented system using an imaging system, an interior of each rough diamond of the plurality of rough diamonds and an exterior of each rough diamond, create, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond, generate, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the inclusions and associated information for each rough diamond, determine, by the computer implemented system, that the rough diamond could be manufactured using the manufacturing process parameters, based on the imaging file for the rough diamond, determine, by the computer implemented system, that the rough diamond corresponds to a potential polished diamond that matches the manufacturing process parameters, wherein the (Sivovolenko Para. [0001] The present invention relates to the evaluation of gemstones, and more particularly to improved computer modeling of gemstones, and especially modeling of internal flaws (inclusions)) and teaches scan, by the computer implemented system using an imaging system, an interior of each rough diamond of the plurality of rough diamonds and an exterior of each rough diamond (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus), create, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions), generate, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the inclusions and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model), determine, by the computer implemented system, that the rough diamond could be manufactured using the manufacturing process parameters, based on the imaging file for the rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model), determine, by the computer implemented system, that the rough diamond corresponds to a potential polished diamond that matches the manufacturing process parameters, wherein the determining is based on automatically processing spatial properties and physical properties of the rough diamond using the 3D model of the rough (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0031] simple inclusions, as well as complex inclusions may be mapped and modeled; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds), identify, by the computer implemented system, a most valuable of the polished diamonds that can be produced from the rough diamond in accordance with the manufacturing process parameters (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds); the stored inventory information include the interior imperfections, the location of inclusions, the polished diamond parameters (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); receive and store, at the computer implemented system, the 3D model and the associated information for each rough diamond (Sivovolenko Para. [0047] 3D scanning of diamonds to provide spatial and physical property information about the diamond; Para. [0054] the information is sent and stored on a computer server); the process comprising comparing the stored manufacturing process parameters from one or more Purchasers to the 3D model of each rough diamond, the interior imperfections, the location of inclusion how a potential polished diamond complies with sales distributions of the Purchaser (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions) and a price the Purchaser is willing to pay to determine the suitability of the rough diamond for each Purchaser based on how much information associated with the rough diamond matches the stored manufacturing process parameters for the polished diamond parameters, identifying when the potential polished diamond can be manufactured for the corresponding received order and a most valuable of the potential polished diamond that can be produced from the rough diamond (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovlenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds). Ariel is in the field of diamond processing (Ariel Abstract, technology for diamond processing) and teaches the manufacturing process parameters specify how to process rough diamonds into a type of cut of the polished diamonds unique to the manufacturing process parameters, and wherein the polished diamonds have different polished diamond parameters due to different manufacturing process  (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Cohen with the unique parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). 

Regarding claim 2, modified Cohen teaches the system according to claim 1, wherein the associated information includes shape, cutting style, physical dimensions, weight, diameter, crown information, girdle information, pavilion information, table information, clarity grade, color grade, and type (Cohen Para. [0012] the characteristics of the gemstone are analyzed, and stored, some characteristics include cut, color, clarity and other measurements relating to diamonds; Para. [0039] symmetry, depth, table and girdle attributes).  

Regarding claim 3, modified Cohen teaches the system according to claim 2, wherein the central system is further configured to perform the processing in response to the received and stored subsequent rough diamond inventory information (Cohen Para. [0040] purchase inquiry used to determine the identity, this can be done multiple time and stored).

Regarding claim 4, Cohen teaches a computer implemented method (Cohen Para. [0012] platform for diamonds; Para. [0022] the diamonds may be polished or rough; Para. [0028] the diamonds are evaluated based on classified grouping, ie, cut carat, clarity, color), comprising: receiving and storing, at the computer implemented system, rough diamond inventory information with a corresponding diamond Seller (Cohen Para. [0012] sellers create inventory with diamond information; Para. [0038] diamond parameters included in the inventory) and includes the 3D model and the associated information for each rough diamond, receiving and storing, at the computer implemented system in an escrow system, manufacturing process parameters from a plurality of Purchasers, the manufacturing process parameters being unique to each Purchaser, the polished diamond parameters comprising specifications for creating the polished diamond including one or more of facet arrangements, variable angles, depths, shapes, length to width ratios, costing and purchasing information, wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0027] the buying and selling may take place in escrow), restricting, by the computer implemented system the manufacturing process parameters to be only viewable by a corresponding Purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase), receiving and storing, at the computer implemented system, polished diamond orders from Purchasers that specify an individual polished diamond having polished diamond parameters sought to be manufactured from a rough diamond according to a particular one of that Purchaser’s diamond manufacturing process parameters securely stored by the system, wherein the polished diamond parameters include size, weight, color and clarity (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser mat select diamonds that match their parameters and order), restricting, by the computer implemented system, Seller and Purchaser access to the polished diamond orders, a volume of the polished diamond orders, pricing of the polished diamond orders and volume of transactions for the polished diamond orders (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase), processing automatically, at the computer implemented system, the stored inventory information, the stored manufacturing process parameters and received polished diamond orders (Cohen Para. [0037] the purchaser uses parameters set forth by themselves to get matches for available diamonds, and place order for those diamonds), placing, by the computer implemented system using a sorting system, the rough diamond in a container having an identification number (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), outputting, by the computer implemented system, rough diamond identifiers based on the identification number and corresponding to the most suitable rough diamonds to enable one or more individual rough diamond transactions (Cohen Para. [0040] purchaser parameters are used to identify and output the desired diamonds to purchase; Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), aggregating, by the computer implemented system, the rough diamonds sold to the same purchaser (Cohen Para. [0038] diamonds may be sold singularly, or as a parcel containing a plurality of diamonds; Para. [0104]), and checking, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered). Cohen fails to explicitly disclose scanning, by a computer implemented system using an imaging system, an interior of each rough diamond of the plurality of rough diamonds and an exterior of each rough diamond, creating, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond, generating, by the computer implemented system, an imaging file for (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus), creating, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions), generating, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the inclusions and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model), determining, by the computer implemented system, that the rough diamond could be manufactured using the manufacturing process parameters, based on the imaging file for the rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model), determining, by the computer implemented system, that the rough diamond corresponds to a potential polished diamond that matches the manufacturing process parameters, wherein the determining is (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0031] simple inclusions, as well as complex inclusions may be mapped and modeled; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds, identifying, by the computer implemented system, a most valuable of the polished diamonds that can be produced from the rough diamond in accordance with the manufacturing process parameters (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds); the stored inventory information, the interior imperfections, the location of inclusions, the polished diamond parameters (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); the process comprising comparing the stored manufacturing process parameters from one or more Purchasers to the 3D model of each rough diamond, the interior imperfections, the location of inclusions how a potential polished diamond complies with sales distributions of the Purchaser (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions) and a price the Purchaser is willing to pay to determine the suitability of the rough diamond for each Purchaser based on how much information (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovlenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds). Ariel teaches the manufacturing process parameters specify how to process rough diamonds into a type of cut of the polished diamonds unique to the manufacturing process parameters, and wherein the polished diamonds have different polished diamond parameters due to different manufacturing process parameters (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Cohen with the unique (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy).

Regarding claim 7, modified Cohen teaches the method according to claim 4, wherein the receiving and storing rough diamond inventory information step is performed on a periodic basis and the processing step is performed in each period until the polished diamond order is fulfilled (Cohen Para. [0023] offer for sale may be frequently updated, if the purchaser sets multiple parameters, then all the orders will be searched, and buying will commence until fullfilled).

Regarding claim 9, modified Cohen teaches the method according to claim 4, further comprising determining, from the polished diamond orders and the processing step, (Cohen Para. [0040] the purchaser mat select diamonds that match their parameters and order) and selecting the polished diamond order that provides the highest bid price (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). Cohen fails to explicitly disclose whether the 3D model of a particular rough diamond satisfies two or more polished diamond orders.  (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3d modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds).

Regarding claim 10, modified Cohen teaches the method according to claim 4, further comprising determining, from the polished diamond orders and the processing step (Cohen Para. [0040] the purchaser mat select diamonds that match their parameters and order), compare ask prices for the corresponding rough diamonds, and selects the rough diamond that provides the lowest ask price (Cohen Para. [0043] offer data presented and listed based on highest match, and the corresponding best match on price; Para. [0048] giving a chart that displays the price and parameter match and allows the purchaser to select the lowest price with the highest matching parameters). Cohen fails to explicitly disclose whether two or more 3D models of corresponding rough (Sivovolenko Para. [0021] cut from rough stone; Para. [0038] predict visually the appearance of polished gemstone from the rough diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the identification of Cohen with the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receive the best market value (Sivovolenko Para. [0009]-[0010]). 

Regarding claim 13, modified Cohen teaches the system according to claim 1, further configured with software applications and related data to: implement a settlement operation (Cohen Para. [0007] database for searchable parameters; Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]), and in response, locating the location of individual rough diamonds using their identifiers and sending messages that control the movement of the rough diamonds through a physical distribution process which is tracked with the identifier in order to physically deliver the rough diamonds (Cohen Para. [0012] search and identify stone owners and the purchasers parameters and information about the purchaser is provided once a bid is accepted, so the stones may be sent to the purchaser).

Regarding claim 15, modified Cohen teaches the method according to claim 4, further comprising receiving and storing subsequent rough diamond inventory information (Cohen Para. [0012] sell price is stored; Para. [0153] CPU, memory, stored).

Regarding claim 16, modified Cohen teaches the method according to claim 15, further comprising performing the processing in response to the received and stored subsequent rough diamond inventory information (Cohen Para. [0040] purchase inquiry used to determine the identity, this can be done multiple time and stored).

Regarding claim 18, Cohen teaches a non-transitory computer readable medium storing computer executable instructions that, when executed by a processor, perform operations for identifying from a plurality of rough diamonds a rough diamond from which at least one polished diamond can be produced using certain manufacturing process parameters (Cohen Para. [0012] platform for diamonds; Para. [0022] the diamonds may be polished or rough; Para. [0028] the diamonds are evaluated based on classified grouping, ie, cut carat, clarity, color; Para. [0160] all the information is stored on a computer readable medium), comprising instructions for: receiving and storing, at the (Cohen Para. [0012] sellers create inventory with diamond information; Para. [0038] diamond parameters included in the inventory) and, receiving and storing, at the computer implemented system in an escrow system, manufacturing process parameters from a plurality of Purchasers, the manufacturing process parameters being unique to each Purchaser, the polished diamond parameters comprising specifications for creating the polished diamond including one or more of facet arrangements, variable angles, depths, shapes, length to width ratios, costing and purchasing information, wherein the escrow system is not accessible to the plurality of Purchasers (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] search parameters used to find diamonds; Para. [0027] the buying and selling may take place in escrow), restricting, by the computer implemented system, the manufacturing process parameters to be only viewable by a corresponding Purchaser (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase), receiving and storing, at the computer implemented system, polished diamond orders from Purchasers that specify an individual polished diamond having polished diamond parameters sought to be manufactured from a rough diamond according to a particular one of that Purchaser’s diamond manufacturing process parameters securely stored by the system, wherein the polished diamond parameters include size, weight, color (Cohen Para. [0012] characteristics of the stones are stored, and used as search criteria for a matching diamond; Para. [0037] the purchaser may use a search functional using the specific parameters; Para. [0040] the purchaser mat select diamonds that match their parameters and order); restricting, by the computer implemented system, Seller and Purchaser access to the polished diamond orders, a volume of the polished diamond orders, pricing of the polished diamond orders and volume of transactions for the polished diamond orders (Cohen Para. [0026] all of the information related to buyers is kept hidden from other buyers, and the information is not given to the seller until the funds are secured for purchase), processing automatically, at the computer implemented system, the stored inventory information, the stored manufacturing process parameters and received polished diamond orders (Cohen Para. [0037] the purchaser uses parameters set forth by themselves to get matches for available diamonds, and place order for those diamonds), placing, by the computer implemented system using a sorting system, the rough diamond in a container having an identification number (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), outputting, by the computer implemented system, rough diamond identifiers based on the identification number and corresponding to the most suitable rough diamonds to enable one or more individual rough diamond transactions (Cohen Para. [0040] purchaser parameters are used to identify and output the desired diamonds to purchase; Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered), aggregating, by the computer implemented system, the rough diamonds sold to the same purchaser (Cohen Para. [0038] diamonds may be sold singularly, or as a parcel containing a plurality of diamonds; Para. [0104]), and checking, by the computer implemented system, identifiers of the rough diamonds at different points in a distribution chain to confirm secure transfer to the purchaser (Cohen Para. [0029-0031] the purchased diamonds may be sent by courier, with tracking information, and a certificate for the buyer to match the specific diamond purchased is the correct delivered).
Cohen fails to explicitly disclose scanning, by a computer implemented system using an imaging system, an interior of each rough diamond of the plurality of rough diamonds and an exterior of each rough diamond, creating, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond, generating, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the inclusions and associated information for each rough diamond; receive and store, at the computer implemented system, includes the 3D model and the associated information for each rough diamond; determining, by the computer implemented system, that the rough diamond could be manufactured using the manufacturing process parameters, based on the imaging file for the rough diamond, (Sivovolenko Para. [0047] the system includes a gemstone scanning apparatus), creating, by the computer implemented system, a 3D model showing a location of inclusions for each rough diamond based on the interior of the rough diamond and the exterior of the rough diamond (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions), generating, by the computer implemented system, an imaging file for each rough diamond containing the 3D model, the location of the inclusions and associated information for each rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model); receive and store, at the computer implemented system, includes the 3D model and the associated information for each rough diamond (Sivovolenko Para. [0047] 3D scanning of diamonds to provide spatial and physical property information about the diamond; Para. [0054] the information is sent and stored on a computer server); determining, by the computer implemented system, that the rough diamond could be manufactured using the manufacturing process parameters, based on the imaging file for the rough diamond (Sivovolenko Para. [0084] dataset is created with information relating to the 3D model), determining, by the computer implemented system, that the rough diamond corresponds to a potential polished diamond that matches the manufacturing process parameters, (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0031] simple inclusions, as well as complex inclusions may be mapped and modeled; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds), identifying, by the computer implemented system, a most valuable of the polished diamonds that can be produced from the rough diamond in accordance with the manufacturing process parameters (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds); the stored inventory information, the interior imperfections, the location of inclusions, the polished diamond parameters (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions); the process comprising comparing the stored manufacturing process parameters from one or more Purchasers to the 3D model of each rough diamond, the interior imperfections, the location of inclusions how a potential polished diamond complies with sales distributions of the Purchaser (Sivovolenko Para. [0047] the scanning apparatus is able to create a 3D model of the gemstone, including externally and internal inclusions) and a price the Purchaser is willing to pay to determine the suitability of the rough diamond for each (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3D modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovlenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds). Ariel teaches the manufacturing process parameters specify how to process rough diamonds into a type of cut of the polished diamonds unique to the manufacturing process parameters, and wherein the polished diamonds have different polished diamond parameters due to different manufacturing process parameters (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). 

Regarding claim 20, modified Cohen teaches the non-transitory computer readable medium according to claim 18, wherein the receiving and storing rough diamond inventory information step is performed on a periodic basis and the processing step is performed in each period until the polished diamond order is fulfilled (Cohen Para. [0023] offer for sale may be frequently updated, if the purchaser sets multiple parameters, then all the orders will be searched, and buying will commence until fullfilled).

Regarding claim 21, modified Cohen teaches the non-transitory computer readable medium according to claim 18, further comprising instructions for determining, from the polished diamond orders and the processing step (Cohen Para. [0040] the purchaser mat select diamonds that match their parameters and order), and selecting the polished diamond order that provides the highest bid price (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). Cohen fails  (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3d modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds).

Regarding claim 22, modified Cohen teaches the non-transitory computer readable medium according to claim 18, further comprising instructions for determining, from the polished diamond orders and the processing step (Cohen Para. [0040] the purchaser mat select diamonds that match their parameters and order and selects the rough diamond that provides the lowest ask price (Cohen Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]; Para.[0048] the bids can be listed with priority to parameters). Cohen fails to explicitly disclose whether two or more 3D models of corresponding rough diamonds satisfy a polished diamond order. Sivovolenko teaches whether two or more 3D models of corresponding rough diamonds satisfy a polished diamond order (Sivovolenko Para. [0021] the 3D model can predict the future shape of rough diamonds; Para. [0038] operators can compare the rough diamond with the 3d modeling of potential polished diamonds). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that identifying rough diamonds taught by Cohen may be identified using the 3D modeling capabilities as taught by Sivovolenko. The motivation for doing so would be to provide a detailed model of the rough diamond under all angles and lighting, to produce the highest quality (based on GIA grading condition) diamonds and therefore receiving the best market value (Sivovolenko Para. [0009-0010] virtual images are portrayed and used to determine potential profits from rough diamonds).


Claims 5, 12, 14, 17, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0070236 A1 Cohen et al. in view of US 2010/0250201 A1 Sivovolenko, in further view of US 2016/0103938 A1 Ariel and US 2013/0226765 A1 Tal.
Regarding claim 5, modified Cohen teaches the method according to claim 4, wherein the processing step is performed in response to a particular polished (Cohen Para. [0040] search results presented based on the purchaser parameters, the parameters are the only known by the purchaser, and it is up to the purchaser to choose proprietary parameters). Cohen fails to explicitly disclose the polished diamond manufacturing process parameters are confidential and proprietary. Ariel teaches wherein the polished manufacturing parameters are proprietary (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Cohen with the proprietary parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond analysis system of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).


Regarding claim 12, modified Cohen teaches the system according to claim 1, further configured with software applications and related data to: process bid and ask prices, wherein a bid price is specified by a Purchaser for a particular polished diamond manufacturing process parameter in a polished diamond order by that Purchaser that specifies, via data values, a polished cut for that Purchaser, and match bid and ask prices (Cohen Para. [0007] database for searchable parameters; Para. [0043] bids are associated and the lowest price is chosen for a purchaser that matches the parameters the best, highest ask price is selected for the seller; Para. [0023]-[0024]). Cohen fails to explicitly disclose the polished diamond manufacturing process parameters are confidential and proprietary. Ariel teaches wherein the polished (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Cohen with the proprietary parameters of Ariel. The motivation for doing so would be remotely analyze the diamonds prior to shipping, which greatly reduces the cost and environmental impacts of secure shipping prior to confirmation that the proprietary process will be acceptable (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond analysis system of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 14, modified Cohen teaches the system according to claim 1, wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). Cohen fails to explicitly disclose the confidential information being the manufacturing process parameters. Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the system of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 17, modified Cohen teaches the method according to claim 4, wherein the manufacturing process parameters are provided to a confidential escrow system by a rough diamond purchaser, and received from the escrow system, wherein the manufacturing process parameters are accessible only by the corresponding purchaser and the central system (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). Cohen fails to explicitly disclose the confidential information being the manufacturing process parameters. Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the method of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 19, modified Cohen teaches the non-transitory computer readable medium according to claim 18, wherein the processing step is performed in response to a particular polished diamond order that specifies an individual polished diamond using manufacturing process parameters that are specific to polished diamonds which includes a particular one of that Purchaser's polished diamond manufacturing process parameters (Cohen Para. [0040] search results presented based on the purchaser parameters, the parameters are the only known by the purchaser, and it is up to the purchaser to choose proprietary parameters). Cohen fails to explicitly disclose the proprietary polished diamond manufacturing process parameters are confidential and proprietary. Ariel teaches wherein the polished manufacturing parameters are proprietary (Ariel Para. [0036] the potential of rough diamonds may be analyzed with the proprietary shape and parameters of a specific purchaser). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the manufacturing process parameters of Cohen with the proprietary parameters of Ariel. The motivation for (Ariel Para. [0004] shipping and storing secure items add substantial expense and energy). Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the diamond analysis system of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Regarding claim 23, modified Cohen teaches the non-transitory computer readable medium according to claim 18, wherein the manufacturing process (Cohen Para. [0027] an escrow account is used to transfer supplemental information between the purchaser and central system). Cohen fails to explicitly disclose the confidential information being the manufacturing process parameters. Tal teaches wherein the polished manufacturing parameters are maintained confidential (Tal Para. [0045] matches parameters; Para. [0056] personal information stored and kept confidential). It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the system of Cohen may be combined with the confidential purchaser profile as taught by Tal for the purpose of building trusted business relationships between Purchasers and Sellers and allowing the Purchaser to control the information being displayed to the public sector of the system (Tal Para. [0053] Users of the platform may form one or more online communities, allowing users to develop connections, create or join groups etc. In some examples, such communities may be set up as global communities or private business/social communities, wherein for example, trusted associates only may be allowed in ones group. In some embodiments users may provide ratings, points, comments, review etc. for other users, to enable development of trust relationships, provision of a scale of reliability etc.; Para. [0056]).

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
Regarding 103, Applicant specifically would like to distinguish the difference between “polished diamond parameters” and “manufacturing process parameters”, and that the manufacturing process parameters will produce different polished diamonds. Examiner maintains that the applicant has yet to include enough information to specifically tie the manufacturing process parameters, since all of the claimed instances relate to the 3D mapping of rough diamonds, and using the spatial and physical properties of rough diamonds to determine potential polished diamonds to work with the manufacturing process parameters. Therefore the claimed “manufacturing process parameters” are merely the spatial and physical properties of the rough diamonds, which are very clearly taught by Sivovolenko. Applicant further points to the act of predicting if the current shape can be transformed into a new shape, and that the reference, Ariel, teaches using currently polished diamonds to determine if it may be transformed into a new shaped polished diamond. Examiner notes that under 103, the combination must be obvious. Since Ariel is able to take current parameters, and predict if it may be transformed, it would be an obvious combination to use the rough diamond spatial analysis of Sivovolenko, with the 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0125435 A1 Cohen teaches a diamond inventory system; US 2018/0137569 A1 Ariel and US 2018/0260869 A1 Ariel both teach a process to analyze diamonds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687